Filed 6/17/22 P. v. Miaga CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

 THE PEOPLE,                                                         H049219
                                                                    (Santa Clara County
           Plaintiff and Respondent,                                 Super. Ct. No. C1919958)

           v.

 PAULJAN MICHAEL MIAGA,

           Defendant and Appellant.

         We resolve this case by memorandum opinion pursuant to California Standards of
Judicial Administration, Title 8, Standard 8.1. (See also People v. Garcia (2002)
97 Cal.App.4th 847, 853–855.)

         In December 2020, defendant pleaded no contest to a single-count felony
complaint alleging a violation of Penal Code section 311.11, subdivision (c)(1). The
complaint alleged defendant possessed more than 600 images of child pornography, at
least 10 of which contained a prepubescent minor or a minor who had not attained 12
years of age. In April 2021, the trial court suspended imposition of sentence and placed
defendant on formal probation for three years. The conditions of probation included
serving 12 months in county jail and completing an approved sex offender management
program.
         Defendant’s sole argument issue on appeal is that his three-year probation term is
unauthorized in light of Assembly Bill No. 1950 (2020 Reg. Sess.), which took effect on
January 1, 2021. (Stats. 2020, ch. 328, § 2.) The legislation reduced to two years the
maximum probation term for most felony offenses, including the offense at issue here.
(Pen. Code, § 1203.1, subds. (a) & (m); People v. Quinn (2021) 59 Cal.App.5th 874,
879–881.) Defendant asks us to reduce his term of probation to two years, and the
Attorney General agrees with the request. We will modify the order of probation
accordingly. (Quinn. at p. 885 [error corrected by appellate court]; People v. Stewart
(2021) 62 Cal.App.5th 1065, 1079 [same].) Should either the People or defendant wish
to make further requests regarding the term of probation, each may do so to the trial
court.
                                       DISPOSITION
         The order of probation is modified to reflect a two-year term of formal probation.
As modified, the order is affirmed.




                                              2
                               ____________________________________
                               Grover, J.




WE CONCUR:




____________________________
Greenwood, P. J.




____________________________
Lie, J.




H049219 - People v. Miaga